Exhibit 10.2

 

SALE AND CONTRIBUTION AGREEMENT

 

between

 

OWL ROCK CAPITAL CORPORATION

 

as Seller

 

and

 

ORCC FINANCING III LLC

 

as Purchaser

 

Dated as of December 14, 2018

 

1

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITIONS

1

SECTION 1.1 Definitions

1

SECTION 1.2 Other Terms

3

SECTION 1.3 Computation of Time Periods

3

SECTION 1.4 Interpretation

3

SECTION 1.5 References

4

ARTICLE II CONVEYANCES OF TRANSFERRED ASSETS

4

SECTION 2.1 Conveyances

4

SECTION 2.2 Repurchase or Substitution of Loan Assets

6

SECTION 2.3 Assignments

7

SECTION 2.4 Actions Pending Completion of Conveyance

7

SECTION 2.5 Indemnification

8

SECTION 2.6 Assignment of Rights and Indemnities

9

ARTICLE III CONSIDERATION AND PAYMENT; REPORTING

9

SECTION 3.1 Purchase Price, Substitution Value and Repurchase Price

9

SECTION 3.2 Payment of Purchase Price

10

ARTICLE IV REPRESENTATIONS AND WARRANTIES

10

SECTION 4.1 Seller’s Representations and Warranties

10

SECTION 4.2 Reaffirmation of Representations and Warranties by the Seller;
Notice of Breach

15

ARTICLE V COVENANTS OF THE SELLER

15

SECTION 5.1 Covenants of the Seller

15

SECTION 5.2 Covenant of the Purchaser

17

ARTICLE VI CONDITIONS PRECEDENT

18

SECTION 6.1 Conditions Precedent

18

ARTICLE VII MISCELLANEOUS PROVISIONS

18

SECTION 7.1 Amendments, Etc.

18

SECTION 7.2 Governing Law: Submission to Jurisdiction; Waiver of Jury Trial

18

SECTION 7.3 Notices

19

SECTION 7.4 Severability of Provisions

19

 

i

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

SECTION 7.5 Further Assurances

19

SECTION 7.6 No Waiver; Cumulative Remedies

20

SECTION 7.7 Counterparts

20

SECTION 7.8 Non-Petition

20

SECTION 7.9 Transfer of Seller’s Interest

20

SECTION 7.10 Binding Effect; Third-Party Beneficiaries and Assignability

20

SECTION 7.11 Merger and Integration

21

SECTION 7.12 Headings

21

 

ii

--------------------------------------------------------------------------------



 

This SALE AND CONTRIBUTION AGREEMENT, dated as of December 14, 2018 (as amended,
supplemented or otherwise modified and in effect from time to time, this
“Agreement”), between OWL ROCK CAPITAL CORPORATION, a Maryland corporation, as
seller (in such capacity, the “Seller”) and ORCC FINANCING III LLC, a Delaware
limited liability company, as purchaser (in such capacity, the “Purchaser”).

 

WITNESSETH:

 

WHEREAS, on and after the date hereof, the Seller may, from time to time on each
Conveyance Date (as defined below), sell or contribute, transfer, and otherwise
convey, to the Purchaser, without recourse except to the extent specifically
provided herein, and the Purchaser may, from time to time on each Conveyance
Date, purchase or accept a contribution of all right, title and interest of the
Seller (whether now owned or hereafter acquired or arising, and wherever
located) in and to the Loan Assets (as defined below) mutually agreed by the
Seller and the Purchaser; and

 

WHEREAS, it is the Seller’s and the Purchaser’s intention that the conveyance of
the Transferred Assets under each assignment agreement and this Agreement is a
“true sale” or a “true contribution” for all purposes, such that, upon payment
of the purchase price therefor or the making of a contribution, the Transferred
Assets will constitute property of the Purchaser from and after the applicable
transfer date;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and between the
Purchaser and the Seller as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1 Definitions.   As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined).  All capitalized terms used
herein but not defined herein shall have the respective meanings specified in,
or incorporated by reference into, the loan financing and servicing agreement,
dated as of December 14, 2018 (as amended, supplemented or otherwise modified
and in effect from time to time, the “LFSA”), among the Purchaser, as borrower,
Owl Rock Capital Corporation, as equityholder, Owl Rock Capital Corporation, as
services provider, the Lenders from time to time party thereto, the agents for
each lender group from time to time party thereto, Deutsche Bank AG, New York
Branch, as Facility Agent, State Street Bank and Trust Company, as Collateral
Agent and Cortland Capital Market Services LLC, as Collateral Custodian.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Convey” means to sell, transfer, assign, contribute, substitute or otherwise
convey assets hereunder (each such Conveyance being herein called a
“Conveyance”).

 

1

--------------------------------------------------------------------------------



 

“Conveyance Date” means the date of a Conveyance, as specified in the applicable
Purchase Notice or Repurchase/Substitution Notice.

 

“Elevation” has the meaning set forth in Section 2.4(b).

 

“Excluded Amounts” means (i) any amount that is attributable to the
reimbursement of payment by or on behalf of the Seller of any Taxes, fee or
other charge imposed by any Governmental Authority on any Loan Asset, (ii) any
interest or fees (including origination, agency, structuring, management or
other up-front fees) that are for the account of the Seller, (iii) any escrows
relating to Taxes, insurance and other amounts in connection with Loan Assets
which are held in an escrow account for the benefit of the obligor and the
secured party pursuant to escrow arrangements under the related underlying
instruments, (iv) to the extent paid using amounts other than proceeds of the
Loan Assets and proceeds of Loans, as applicable, any amount paid in respect of
reimbursement for expenses owed in respect of any Loan Asset pursuant to the
related underlying instrument or (v) any amount paid to the Purchaser in error.

 

“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

 

“Loan Asset” means each commercial loan identified on Schedule A hereto, and
each commercial loan identified on any Purchase Notice.

 

“Proceeds” has the meaning set forth in Section 4.1(n).

 

“Purchase Notice” has the meaning set forth in Section 2.1(a).

 

“Purchase Price” has the meaning set forth in Section 3.1(a).

 

“Purchaser” has the meaning set forth in the preamble hereto.

 

“Repurchase” has the meaning set forth in Section 2.2(a).

 

“Repurchase Price” has the meaning set forth in Section 3.1 (c).

 

“Repurchase Event” means the lapse of two (2) Business Days following the
receipt by the Seller of written notice from the Purchaser of the existence of
any Loan Asset with respect to which any of the Seller’s representations and
warranties set forth in Sections 4.1(f), (g), (h), (j), (k), (l), (p), (q),
(t) or (u) was not true and correct at the time made.

 

“Repurchase/Substitution Notice” has the meaning set forth in Section 2.2(b).

 

“Retained Interest” means, with respect to any Loan Asset, (a) all of the
obligations, if any, of the agent(s) under the documentation evidencing such
Loan Asset and (b) the applicable portion of the interests, rights and
obligations under the documentation evidencing such Loan Asset that relate to
such portion(s) of the indebtedness and interest in other obligations that are
owned by another lender.

 

“Seller” has the meaning set forth in the preamble hereto.

 

2

--------------------------------------------------------------------------------



 

“Substitute Loan Asset” has the meaning set forth in Section 2.2(a).

 

“Substitution” has the meaning set forth in Section 2.2(a).

 

“Substitution Value” has the meaning set forth in Section 3.1(b).

 

“Transferred Asset” means each asset, including any Loan Asset and Substitute
Loan Asset, Conveyed by the Seller to the Purchaser hereunder, including with
respect to each such asset, all Related Security; provided that the foregoing
will exclude the Retained Interest and the Excluded Amounts.

 

SECTION 1.2 Other Terms.  All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles. 
All terms used in Article 9 of the UCC, and not specifically defined herein, are
used herein as defined in such Article 9.

 

SECTION 1.3 Computation of Time Periods.  Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

 

SECTION 1.4 Interpretation.  In this Agreement, unless a contrary intention
appears:

 

(i)            reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
the Transaction Documents;

 

(ii)           reference to any gender includes each other gender;

 

(iii)          reference to day or days without further qualification means
calendar days;

 

(iv)          unless otherwise stated, reference to any time means New York
time;

 

(v)           references to “writing” include printing, typing, lithography,
electronic or other means of reproducing words in a visible form;

 

(vi)          reference to any agreement (including any Transaction Document or
underlying instrument), document or instrument means such agreement, document or
instrument as amended, modified, supplemented, replaced, restated, waived or
extended and in effect from time to time in accordance with the terms thereof
and, if applicable, the terms of the other Transaction Documents, and reference
to any promissory note includes any promissory note that is an extension or
renewal thereof or a substitute or replacement therefor;

 

3

--------------------------------------------------------------------------------



 

(vii)         reference to any requirement of law means such requirement of law
as amended, modified, codified, replaced or reenacted, in whole or in part, and
in effect from time to time, including rules and regulations promulgated
thereunder and reference to any Section or other provision of any requirement of
law means that provision of such requirement of law from time to time in effect
and constituting the substantive amendment, modification, codification,
replacement or reenactment of such Section or other provision; and

 

(viii)        references to “including” mean “including, without limitation”.

 

SECTION 1.5 References.

 

All Section references (including references to the Preamble), unless otherwise
indicated, shall be to Sections (and the Preamble) in this Agreement.

 

ARTICLE II

 

CONVEYANCES OF TRANSFERRED ASSETS

 

SECTION 2.1 Conveyances.

 

(a)                                 In the event the Purchaser agrees (in
accordance with and subject to the requirements of the LFSA) from time to time
to acquire one or more Loan Assets and Related Security from the Seller and the
Seller agrees to Convey such Loan Assets and Related Security to the Purchaser,
the Purchaser shall deliver written notice thereof to the Facility Agent
substantially in the form set forth in Schedule B hereto (each, a “Purchase
Notice”), designating the Conveyance Date and attaching a supplement to Schedule
A identifying the Loan Assets proposed to be Conveyed and the Purchase Price
with respect to such Conveyance.  On the terms and subject to the conditions set
forth in this Agreement and the LFSA, the Seller shall Convey to the Purchaser
without recourse (except to the extent specifically provided herein), and the
Purchaser shall accept such Conveyance, on the applicable Conveyance Date, all
of the Seller’s right, title and interest (whether now owned or hereafter
acquired or arising, and wherever located) in and to each Loan Asset then
reported by the Seller on the Schedule A attached to the related Purchase Notice
and the Related Security, together with all proceeds of the foregoing.  For the
avoidance of doubt, Schedule A, when delivered in accordance with the terms
hereof, shall automatically be deemed to update any previously delivered
Schedule A without the need for action or consent on the part of any Person.

 

(b)                                 It is the express intent of the Seller and
the Purchaser that each Conveyance of Transferred Assets by the Seller to the
Purchaser pursuant to this Agreement be construed as an absolute sale and/or
contribution of such Transferred Assets by the Seller to the Purchaser providing
Purchaser with the full risks and benefits of ownership of the Transferred
Assets.  Further, it is not the intention of the Seller and the Purchaser that
any Conveyance be deemed a grant of a security interest in the Transferred
Assets by the Seller to the Purchaser to secure a debt or other obligation of
the Seller.  However, in the event that, notwithstanding the intent of the
parties expressed herein, the Conveyances hereunder shall be characterized as
loans and not as sales and/or contributions, then (i) this Agreement also shall
be deemed to be, and hereby is,

 

4

--------------------------------------------------------------------------------



 

a security agreement within the meaning of the UCC and other applicable law and
(ii) the Conveyances by the Seller provided for in this Agreement shall be
deemed to be, and the Seller hereby grants to the Purchaser, a first priority
security interest (subject only to Permitted Liens) in, to and under all of the
Seller’s right, title and interest in, to and under, whether now owned or
hereafter acquired, such Transferred Assets and all proceeds of the foregoing to
secure an obligation of the Seller to pay over and transfer to the Purchaser any
and all distributions received by the Seller (other than Excluded Amounts) in
relation to the Transferred Assets from time to time, whether in cash or in
kind, so that the Purchaser will receive all distributions under, proceeds of
and benefits of ownership of the Transferred Assets and to secure all other
obligations of the Seller hereunder.  If the Conveyances hereunder shall be
characterized as loans and not as sales and/or contributions, the Purchaser and
its assignees shall have, with respect to such Transferred Assets and other
related rights, in addition to all the other rights and remedies available to
the Purchaser and its assignees hereunder and under the underlying instruments,
all the rights and remedies of a secured party under any applicable UCC.

 

(c)                                  The Seller and the Purchaser shall, to the
extent consistent with this Agreement, take such actions as may be necessary to
ensure that, if this Agreement were deemed to create a security interest in the
Transferred Assets to secure a debt or other obligation, such security interest
would be deemed to be a first priority perfected security interest in favor of
the Purchaser under applicable law and will be maintained as such throughout the
term of this Agreement.  The Seller represents and warrants that the Transferred
Assets are being transferred with the intention of removing them from the
Seller’s estate pursuant to Section 541 of the Bankruptcy Code.  The Purchaser
assumes all risk relating to nonpayment or failure by the obligors to make any
distributions owed by them under the Transferred Assets.  Except with respect to
the representations, warranties and covenants expressly stated in this
Agreement, the Seller assigns each Transferred Asset “as is,” and makes no
covenants, representations or warranties regarding the Transferred Assets.

 

(d)                                 In connection with this Agreement, the
Seller agrees to file (or cause to be filed) on or prior to the Effective Date,
at its own expense, a financing statement or statements with respect to the
Transferred Assets Conveyed by the Seller hereunder from time to time meeting
the requirements of applicable state law in the jurisdiction of the Seller’s
organization to perfect and protect the interests of the Purchaser created
hereby under the UCC against all creditors of, and purchasers from, the Seller,
and to deliver a file-stamped copy of such financing statements or other
evidence of such filings to the Purchaser as soon as reasonably practicable
after its receipt thereof and to keep such financing statements effective at all
times during the term of this Agreement.

 

(e)                                  The Seller agrees that from time to time,
at its expense, it will promptly execute and deliver all instruments and
documents and take all actions as may be reasonably necessary or as the
Purchaser may request, in order to perfect or protect the interest of the
Purchaser in the Transferred Assets Conveyed hereunder or to enable the
Purchaser to exercise or enforce any of its rights hereunder.  Without limiting
the foregoing, the Seller will, in order to accurately reflect the Conveyances
contemplated by this Agreement, execute and file such financing or continuation
statements or amendments thereto or assignments thereof (as permitted pursuant
hereto) or other documents or instruments as may be requested by the Purchaser
and mark its records noting the Conveyance to the Purchaser of the Transferred
Assets

 

5

--------------------------------------------------------------------------------



 

and the Lien of the Collateral Agent pursuant to the LFSA.  The Seller hereby
authorizes the Purchaser to file and, to the fullest extent permitted by
applicable law the Purchaser shall be permitted to sign (if necessary) and file,
initial financing statements, continuation statements and amendments thereto and
assignments thereof without further acts of the Seller; provided that the
description of collateral contained in such financing statements shall be
limited to only Transferred Assets.  Carbon, photographic or other reproduction
of this Agreement or any financing statement shall be sufficient as a financing
statement.

 

(f)                                   Each of the Seller and the Purchaser
agrees that prior to the time of Conveyance of any Loan Asset hereunder, the
Purchaser has no rights to or claim of benefit from any Loan Asset (or any
interest therein) owned by the Seller.

 

(g)                                  The Transferred Assets acquired,
transferred to and assumed by the Purchaser from the Seller shall include the
Seller’s entitlement to any surplus or responsibility for any deficiency that,
in either case, arises under, out of, in connection with, or as a result of, the
foreclosure upon or acceleration of any such Transferred Assets (other than
Excluded Amounts).

 

SECTION 2.2 Repurchase or Substitution of Loan Assets.

 

(a)                                 The Seller may (in accordance with and
subject to the requirements of the LFSA) from time to time, in its sole
discretion, either (i) repurchase a Loan Asset (each, a “Repurchase”) or
(ii) substitute for such Loan Asset a Collateral Loan (each, a “Substitution”
and such Collateral Loan, a “Substitute Loan Asset”), in each case in accordance
with and subject to the requirements of Section 7.11 of the LFSA.  Upon a
Repurchase Event, the Seller shall repurchase or substitute the applicable Loan
Assets upon the request of the Purchaser in accordance with and subject to the
requirements of Section 7.12 of the LFSA.

 

(b)                                 In connection with the Repurchase or
Substitution of a Loan Asset, the Purchaser shall deliver written notice thereof
to the Facility Agent substantially in the form set forth in Schedule C hereto
(each, a “Repurchase/Substitution Notice”), designating the Conveyance Date and
attaching a supplement to Schedule A identifying the Loan Assets and, as
applicable, the Substitute Loan Assets to be Conveyed and the Repurchase Price
or Substitution Value, as applicable, with respect to such Conveyance.  On the
terms and subject to the conditions set forth in this Agreement and the LFSA,
the Purchaser shall Convey to the Seller without recourse (except to the extent
specifically provided herein), and the Seller shall accept such Conveyance, on
the applicable Conveyance Date, all of the Purchaser’s right, title and interest
(whether now owned or hereafter acquired or arising, and wherever located) in
and to each Loan Asset then reported by the Purchaser on the Schedule A attached
to the related Repurchase/Substitution Notice, together with all Related
Security and proceeds of the foregoing.  In the case of a Substitution, Seller
shall then Convey to the Purchaser without recourse (except to the extent
specifically provided herein), and the Purchaser shall accept such Conveyance,
on the applicable Conveyance Date, all of the Seller’s right, title and interest
(whether now owned or hereafter acquired or arising, and wherever located) in
and to each Substitute Loan Asset then reported by the Purchaser on the Schedule
A attached to the related Repurchase/Substitution Notice, together with all
proceeds of the foregoing.  For the avoidance of doubt, Schedule A, when
delivered in accordance with the terms hereof, shall automatically be deemed to
update any previously delivered Schedule A without the need for action or
consent on the part of any Person.

 

6

--------------------------------------------------------------------------------



 

SECTION 2.3 Assignments.  The Seller and the Purchaser acknowledge and agree
that, solely for administrative convenience, any transfer document or assignment
agreement required to be executed and delivered in connection with the transfer
of a Transferred Asset in accordance with the terms of the related underlying
instruments may reflect that (i) the Seller (or any Affiliate or third party
from whom the Seller or the applicable Affiliate may purchase Transferred Asset)
is assigning such Transferred Asset directly to the Purchaser or (ii) the
Purchaser is acquiring such Transferred Asset at the closing of such Transferred
Asset.

 

SECTION 2.4 Actions Pending Completion of Conveyance.

 

(a)                                 Pending the receipt of any required consents
to, and the effectiveness of, the sale of each of the Loan Assets from the
Seller to the Purchaser in accordance with the applicable underlying instrument,
the Seller hereby sells to the Purchaser a 100% participation in such Loan Asset
and its related right, title and interest (each, a “Participation”). The
Participations will not include any rights that are not permitted to be
participated pursuant to the terms of the underlying instruments. Such sale of
the Participations shall be without recourse to the Seller (including with
regard to collectability), except as otherwise expressly provided in the
representations and warranties set forth in Article IV, and shall constitute an
absolute sale of each such Participation. Each of the Participations has the
following characteristics:

 

(i)            the Participation represents an undivided participating interest
in 100% of the underlying Loan Asset and its proceeds (including the Proceeds);

 

(ii)           the Seller does not provide any guaranty of payments to the
holder of the Participation or other form of recourse (except as otherwise
expressly provided in the representations and warranties set forth in
Article IV) or credit support;

 

(iii)          the Participation represents a pass through of all of the
payments made on the Loan Asset (including the Proceeds) and will last for the
same length of time as such Loan Asset except that each Participation will
terminate automatically upon the settlement of the assignment of the underlying
right, title and interest; and

 

(iv)          the Seller holds title in such participated Loan Assets for the
benefit of the Purchaser and shall exercise the same care in the administration
of the participated Loan Assets as it would exercise for loans held for its own
account.

 

(b)                                 Each party hereto shall use commercially
reasonable efforts to, as soon as reasonably practicable after the Conveyance
Date and in all events within the earlier to occur of (x) 30 days of the
Conveyance Date and (y) two (2) Business Days following the occurrence of an
Unmatured Facility Termination Event or a Facility Termination Event, to elevate
such Participation to an assignment and cause the Purchaser to become a lender
under the underlying instrument with respect to the Seller’s interest in each
Transferred Asset and take such action as shall be mutually agreeable in
connection therewith and in accordance with the terms and conditions of the
underlying instrument and consistent with the terms of this Agreement. Such
elevation is referred to herein as the “Elevation” with respect to any
Participation.

 

(c)                                  Pending completion of the assignment of the
Seller’s interest in each Transferred Asset in accordance with the applicable
underlying instruments, the Seller shall

 

7

--------------------------------------------------------------------------------



 

comply with any written instructions provided to the Seller by or on behalf of
the Purchaser with respect to voting rights to be exercised by holders of such
Transferred Assets and shall refrain from taking any action with respect to the
participated Loan Assets other than as instructed by the Purchaser, other than
with respect to any voting rights that are not permitted to be participated
pursuant to the terms of the applicable underlying instrument (and such
restrictions, requirements or prohibitions are hereby incorporated by reference
as if set forth herein).

 

(d)                                 Until such time as an Elevation has been
effectuated with respect to each Transferred Asset, the Services Provider, on
behalf of the Purchaser, shall provide to the Facility Agent, on a weekly basis,
a report identifying (i) each Transferred Asset with respect to which an
Elevation has been effected and (ii) each Transferred Asset with respect to
which an Elevation has not been effected.

 

SECTION 2.5 Indemnification.

 

(a)                                 The Seller hereby agrees to indemnify the
Purchaser and its successors, transferees, and assigns (including each Secured
Party) or any of such Person’s respective shareholders, officers, employees,
agents or Affiliates (each of the foregoing Persons being individually called an
“Indemnified Party”) against, and hold each Indemnified Party harmless from, any
and all costs, losses, claims, damages, liabilities and related expenses
(including the reasonable and documented out-of-pocket fees, charges and
disbursements of any outside counsel for any Indemnitee) (all of the foregoing
being collectively called “Indemnified Amounts”) incurred by any Indemnified
Party or awarded against any Indemnified Party in favor of any Person (including
the Seller) other than such Indemnified Party arising out of any breach by the
Seller of any of its obligations hereunder or arising as a result of the failure
of any representation or warranty of the Seller herein to be true and correct in
all material respects or, if qualified as to materiality or Material Adverse
Effect, in all respects, on the date such representation or warranty was made;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such Indemnified Amounts (i) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence, bad faith or willful misconduct of such Indemnified Party
or its reckless disregard of its duties hereunder or any Transaction Document,
(ii) result from a claim brought by the Seller against an Indemnified Party for
breach in bad faith of such Indemnified Party’s obligations hereunder or under
any other Transaction Document, if the Seller has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction, (iii) include any punitive, indirect, consequential,
special damages, lost profits or other similar damages or (iv) the
uncollectability of any Loan Asset due to an Obligor’s failure to pay any
amounts due under the applicable loan agreement in accordance with its terms.

 

(b)                                 If the Seller has made any payment pursuant
to this Section 2.5 and the recipient thereof later collects any payments from
others (including insurance companies) in respect of such amounts or is found in
a final and nonappealable judgment by a court of competent jurisdiction not to
be entitled to such indemnification, then the recipient agrees that it shall
promptly repay to the Seller such amounts collected.

 

(c)                                  Any Indemnified Amounts shall be paid by
the Seller to the Facility Agent, for the benefit of the applicable Indemnified
Party, within two (2) Business Days following receipt

 

8

--------------------------------------------------------------------------------



 

by the Seller of the Facility Agent’s written demand therefor (and the Facility
Agent shall pay such amounts to the applicable Indemnified Party promptly after
the receipt by the Facility Agent of such amounts).

 

(d)                                 The obligations of the Seller under this
Section 2.5 shall survive the resignation or removal of the Facility Agent, the
Lenders, the Collateral Agent or the Collateral Custodian, the invalidity or
unenforceability of any term or provision of this Agreement or any other
Transaction Document, any investigation made by or on behalf of the Facility
Agent, the Collateral Agent, any Lender, the Purchaser or the Collateral
Custodian and the termination of this Agreement.

 

SECTION 2.6 Assignment of Rights and Indemnities.  The Seller acknowledges that,
pursuant to the LFSA, the Purchaser shall assign all of its right, title and
interest in, to and under this Agreement, including its rights of indemnity
granted hereunder, to the Collateral Agent, for the benefit of the Secured
Parties. Upon such assignment, (a) the Collateral Agent, for the benefit of the
Secured Parties, shall have all rights of the Purchaser hereunder and may in
turn assign such rights, and (b) the obligations of the Seller under Section 2.5
and Section 2.6 shall inure to the Collateral Agent, for the benefit of the
Secured Parties. The Seller agrees that, upon such assignment, the Collateral
Agent, for the benefit of the Secured Parties, may enforce directly, without
joinder of the Purchaser, the indemnities set forth in Section 2.5 and
Section 2.6.

 

ARTICLE III

 

CONSIDERATION AND PAYMENT; REPORTING

 

SECTION 3.1 Purchase Price, Substitution Value and Repurchase Price.

 

(a)                                 The purchase price (the “Purchase Price”)
for each Loan Asset Conveyed on each Conveyance Date shall be a dollar amount
equal to the fair market value in accordance with the LFSA (as agreed upon
between the Seller and the Purchaser at the time of such Conveyance) of such
Loan Asset Conveyed as of such date.

 

(b)                                 The substitution value (the “Substitution
Value”) for each Substitute Loan Asset Conveyed from the Seller to the Purchaser
on each Conveyance Date shall be (i) solely with respect to a Repurchase Event,
the Repurchase Amount and (ii) otherwise, a dollar amount equal to the fair
market value in accordance with the LFSA (as agreed upon between the Seller and
the Purchaser at the time of such Conveyance) of such Loan Asset Conveyed as of
such date.

 

(c)                                  The purchase price for each Repurchase (the
“Repurchase Price”) shall be (i) solely with respect to a Repurchase Event, the
Repurchase Amount and (ii) otherwise, a dollar amount equal to the fair market
value of the Loan Assets being Repurchased, as agreed upon between the Seller
and the Purchaser at the time of such Repurchase.

 

9

--------------------------------------------------------------------------------



 

SECTION 3.2 Payment of Purchase Price.

 

(a)                                 The Purchase Price, along with any fees from
origination of the applicable Loan Asset, for the Transferred Assets Conveyed
from the Seller to the Purchaser shall be paid on the related Conveyance Date
(a) subject to the restrictions on the release of cash by the Purchaser under
the LFSA, by payment in cash in immediately available funds and/or (b) to the
extent not paid in cash, as a capital contribution by the Seller to the
Purchaser (a “Contribution”).  The applicable Purchase Notice shall specify the
portions of the Purchase Price to be paid in cash and as a contribution.

 

(b)                                 The Repurchase Price for the Loan Assets
Conveyed from the Purchaser to the Seller in a Repurchase shall be paid on the
related Conveyance Date (a) by payment in cash in immediately available funds
and/or (b) to the extent not paid in cash, in the form of a Substitution by the
Seller to the Purchase of a Substitute Loan Asset with a Substitution Value
greater than or equal to the portion of the Repurchase Price not paid in cash. 
The applicable Repurchase/Substitution Notice shall specify the portions of the
Repurchase Price to be paid in cash and as a Substitution.  To the extent that
the Substitution Value of a Substitute Loan Asset exceeds the Repurchase Price
of the related Loan Assets, the Purchaser shall pay a cash purchase price to the
Seller equal to the amount of such excess unless the Seller elects in its sole
discretion to designate such excess as a Contribution.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.1 Seller’s Representations and Warranties.  The Seller represents and
warrants to the Purchaser as of the Effective Date and as of each Conveyance
Date:

 

(a)                                 Existence, Qualification and Power.  The
Seller (a) is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, (b) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Transaction
Documents to which it is a party and to carry out the transactions contemplated
thereby, and (c) is qualified to do business and in good standing in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations, except in jurisdictions where the failure to be so
qualified or in good standing has not had, and could not be reasonably expected
to have, a Material Adverse Effect.

 

(b)                                 Authorization; No Contravention.  The
execution, delivery and performance of this Agreement and the Transaction
Documents to which it is a party (in any capacity), the consummation of the
transactions contemplated thereby and the fulfillment of the terms thereof do
not (A) conflict with, result in any breach of any of the terms and provisions
of, its organizational documents, (B) conflict with, or result in any breach or
default under, any indenture, agreement, mortgage, deed of trust or other
instrument to which it is a party or by which it or its properties are bound,
(C) result in the creation or imposition of any Adverse Claim upon any of its
properties pursuant to the terms of any such material indenture, agreement,
mortgage, deed of trust or other instrument (except as may be created pursuant
to this Agreement or any other Transaction

 

10

--------------------------------------------------------------------------------



 

Document), or (D) violate in any material respect any Applicable Law except, in
the case of subclauses (B), (C) and (D), to the extent that such occurrence
would not reasonably be expected to have a Material Adverse Effect.

 

(c)                                  Binding Obligations. This Agreement and the
Transaction Documents to which it is a party (in any capacity) have been duly
executed and delivered by the Seller and, assuming due authorization, execution
and delivery by each other party hereto and thereto, constitute its legal, valid
and binding obligations enforceable against it in accordance with their
respective terms, except as such enforceability may be limited by
(A) bankruptcy, insolvency, reorganization, or other similar laws affecting the
enforcement of creditors’ rights generally, (B) equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (C) implied covenants of good
faith and fair dealing.

 

(d)                                 Governmental Authorization; Other Consents. 
No consent, license, approval, authorization or order of, or registration,
declaration or filing with, any Official Body having jurisdiction over it or any
of its properties is required to be made in connection with the execution,
delivery or performance of this Agreement and the Transaction Documents to which
it is a party (in any capacity) or the consummation of the transactions
contemplated thereby, in each case other than (A) consents, licenses, approvals,
authorizations, orders, registrations, declarations or filings which have been
obtained or made and continuation statements and renewals in respect thereof and
(B) where the lack of such consents, licenses, approvals, authorizations,
orders, registrations, declarations or filings would not have a Material Adverse
Effect.

 

(e)                                  No Adverse Proceeding.  There are no
proceedings or investigations pending or, to the best of Seller’s knowledge,
threatened against it, before any Official Body having jurisdiction over it or
its properties (A) asserting the invalidity of any of the Transaction Documents,
(B) seeking to prevent the issuance of the Notes or the consummation of any of
the transactions contemplated by the Transaction Documents or (C) seeking any
determination or ruling that would reasonably be expected to have a Material
Adverse Effect. No injunction, writ, restraining order or other order of any
nature materially adversely affects the Seller’s performance of its obligations
under this Agreement or any other Transaction Document to which the Seller is a
party.

 

(f)                                   Good and Marketable Title.  The Seller
owns and has good and marketable title to the Transferred Assets Conveyed to the
Purchaser on the applicable Conveyance Date, which Transferred Assets were
originated without any fraud or misrepresentation by the Seller or, to the best
of the Seller’s knowledge (after reasonable inquiry), on the part of the
applicable Obligor, and free and clear of any lien (other than the liens in
favor of the Purchaser and the Secured Parties pursuant to the Transaction
Documents and inchoate liens arising by operation of law, Permitted Liens or any
lien that will be released prior to or contemporaneously with the applicable
Conveyance) and there are no financing statements naming the Seller as debtor
and covering the Transferred Assets other than any financing statements in favor
of the Purchaser and the Secured Parties pursuant to the Transaction Documents,
Permitted Liens or any lien that will be released prior to or contemporaneously
with the applicable Conveyance.

 

11

--------------------------------------------------------------------------------



 

(g)                                  Backup Security Interest.  In the event
that, notwithstanding the intent of the parties, the Conveyances hereunder shall
be characterized as loans and not as sales and/or contributions, then:

 

(i)                                     this Agreement creates a valid and
continuing lien on the Seller’s right, title and interest in and to the
Transferred Assets in favor of the Purchaser and the Facility Agent, as
assignee, for the benefit of the Secured Parties, which security interest is
validly perfected under Article 9 of the UCC (to the extent such security
interest may be perfected by filing a UCC financing statement under such
article), and is enforceable as such against creditors of and purchasers from
the Seller;

 

(ii)                                  the Transferred Assets are comprised of
instruments, security entitlements, general intangibles, accounts, certificated
securities, uncertificated securities, securities accounts, deposit accounts,
supporting obligations, insurance,  investment property and proceeds (each as
defined in the UCC) and such other categories of collateral under the UCC as to
which the Seller has complied with its obligations as set forth herein;

 

(iii)                               the Seller has received all consents and
approvals required by the terms of any Loan Asset to the sale and granting of a
security interest in the Loan Assets hereunder to the Purchaser and the
Collateral Agent, as assignee on behalf of the Secured Parties; the Seller has
taken all necessary steps to file or authorize the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the security interest in
that portion of the Transferred Assets in which a security interest may be
perfected by filing pursuant to Article 9 of the UCC as in effect in Maryland;

 

(iv)                              none of the underlying promissory notes that
constitute or evidence the Loan Assets has any marks or notations indicating
that they have been pledged, assigned or otherwise conveyed to any Person other
than the Purchaser and the Collateral Agent, as assignee on behalf of the
Secured Parties;

 

(v)                                 with respect to a Transferred Asset that
constitutes a “certificated security,” such certificated security has been
delivered to the Collateral Custodian, or will be delivered to the Collateral
Custodian, for the benefit of the Collateral Agent and, if in registered form,
has been specially Indorsed to the Collateral Agent or in blank by an effective
Indorsement or has been registered in the name of the Collateral Agent upon
original issue or registration of transfer by the Seller of such certificated
security, in each case, promptly upon receipt; provided that any file-stamped
document, promissory note and certificates relating to any Loan Asset shall be
delivered as soon as they are reasonably available; and in the case of an
uncertificated security, by (A) causing the Collateral Agent to become the
registered owner of such uncertificated security and (B) causing such
registration to remain effective.

 

(h)                                 Fair Consideration; No Avoidance for Loan
Asset Payments.  With respect to each Transferred Asset sold or contributed
hereunder, the Seller sold or contributed such Transferred Asset to the
Purchaser in exchange for payment, made in accordance with the provisions of
this Agreement, in an amount which constitutes fair consideration and reasonably

 

12

--------------------------------------------------------------------------------



 

equivalent value.  Each such Conveyance referred to in the preceding sentence
shall not have been made for or on account of an antecedent debt owed by the
Seller to the Purchaser and, accordingly, no such sale is or may be voidable or
subject to avoidance under the Bankruptcy Code and the rules and regulations
thereunder.

 

(i)                                     Adequate Capitalization; No Insolvency. 
As of such date it is, and after giving effect to any Conveyance it will be,
adequately capitalized for its business as proposed to be conducted in the
foreseeable future and solvent and it is not entering into this Agreement or any
other Transaction Document or consummating any transaction contemplated hereby
or thereby with any intent to hinder, delay or defraud any of its creditors.

 

(j)                                    True Sale or True Contribution.  Each
Transferred Asset sold or contributed hereunder shall have been sold or
contributed by the Seller to the Purchaser in a “true sale” or a “true
contribution.”

 

(k)                                 Information True and Correct.  All
information heretofore or hereafter furnished by or on behalf of the Seller in
writing to the Purchaser in connection with this Agreement or any transaction
contemplated hereby is and will be (when taken as a whole), as of the date such
information is furnished, true and correct in all material respects (or, if not
prepared by or under the direction of the Seller, true and correct in all
material respects to the knowledge of the Seller (after reasonable inquiry)) and
does not and will not omit to state a material fact necessary to make the
statements contained therein not misleading (or, if not prepared by or under the
direction of the Seller, does not omit to state such a fact to the knowledge of
the Seller (after reasonable inquiry)).  The Seller (i) will not furnish (and
has not furnished) any such information to the Purchaser in connection with this
Agreement or any transaction contemplated hereby that it knows (or knew) (after
reasonable inquiry) to be incorrect at the time such information is (or was)
furnished in any material respect and (ii) has informed (or will inform) the
Purchaser and the Facility Agent of any such information which it found after
such information was furnished to be incorrect in any material respect when
furnished.

 

(l)                                     Transferred Assets.  The information
contained in Schedule A is true, correct and complete in all material respects
as of each such Conveyance Date.

 

(m)                             Price of Loan Assets.  Other than with respect
to Repurchases or Substitutions the Seller is required to make, the Purchase
Price or Substitution Value, as applicable, for each Loan Asset Conveyed
hereunder represents the fair market value of such Loan Asset as of the time of
Conveyance hereunder, as may have changed from the time the applicable Loan
Asset was originally acquired by the Seller.

 

(n)                                 Notice to Agents and Obligors.  The Seller
will direct any agent, administrative agent or obligor for any Loan Asset
included in the Transferred Assets to remit all payments and collections with
respect to such Loan Asset directly to the accounts comprising the Collection
Account titled “Interest Collection Account” or “Principal Collection Account”
as applicable.

 

(o)                                 Proceeds.  The Seller acknowledges that all
Collections received by it or its Affiliates with respect to the Transferred
Assets (other than Excluded Amounts) (the “Proceeds”)

 

13

--------------------------------------------------------------------------------



 

Conveyed to the Purchaser are held and shall be held in trust for the benefit of
the Purchaser and its assignees until deposited into the Interest Collection
Account or the Principal Collection Account.  The Seller shall promptly, but in
no event later than two (2) Business Days, remit to the Purchaser or the
Purchaser’s designee any payment or any other sums relating to, or otherwise
payable on account of, the Transferred Assets (other than Excluded Amounts) that
the Seller receives after the applicable Conveyance Date.

 

(p)                                 Collateral Loan.  As of the applicable
Conveyance Date, each Loan Asset was an Eligible Collateral Obligation.

 

(q)                                 Selection Procedures.  In selecting the Loan
Assets, no selection procedures were employed which are intended to be adverse
to the interests of the Lenders.

 

(r)                                    Restricted Payments.  The Seller shall
not cause or permit the Purchaser to make any payments or distributions which
would violate Section 10.16 of the LFSA.

 

(s)                                   Special Purpose Entity. The Purchaser is
an entity with assets and liabilities separate and distinct from those of the
Seller and any Affiliates thereof, and the Seller hereby acknowledges that the
Facility Agent, the Lenders and the other Secured Parties are entering into the
transactions contemplated by the LFSA in reliance upon the Purchaser’s identity
as a legal entity that is separate from the Seller and from each other Affiliate
of the Seller.  Therefore, from and after the date of execution and delivery of
this Agreement, the Seller shall take all reasonable steps, including all steps
that the Purchaser or the Facility Agent may from time to time reasonably
request, to maintain the Purchaser’s identity as a legal entity that is separate
from the Seller and from each other Affiliate of the Seller, and to make it
manifest to third parties that the Purchaser is an entity with assets and
liabilities distinct from those of the Seller and each other Affiliate thereof
and not just a division of the Seller or any such other Affiliate.

 

(t)                                    No Set-Off.  As of each the applicable
Conveyance Date, each Loan Asset has not been compromised, adjusted, extended,
satisfied, subordinated, rescinded, set—off or modified by the Seller or by the
Obligor thereof other than to the extent provided in the information and
underlying instruments for such Loan Asset provided to the Purchaser and the
Facility Agent regarding such Loan Asset, and such Loan Asset is not subject to
rescission, set—off, counterclaim, defense, abatement, suspension, deferment,
deduction, reduction, termination or modification other than as provided in the
underlying instruments of such Loan Asset or applicable law.

 

(u)                                 No Fraud.  Each Loan Asset was originated
without any fraud or material misrepresentation by the Seller or, to the
Seller’s knowledge (after reasonable inquiry), on the part of the related
Obligor.

 

(v)                                 Bulk Sales.  The execution, delivery and
performance of this Agreement do not require compliance with any “bulk sales”
act or similar law by the Seller.

 

(w)                               Margin Stock.  The Seller is not engaged in
the business of extending credit for the purpose of buying or carrying Margin
Stock and none of the proceeds of the Advances will be used, directly or
indirectly, for a purpose that violates Regulation U or Regulation X.

 

14

--------------------------------------------------------------------------------



 

(x)                                 Allocation of Charges.  There is not any
agreement or understanding between the Seller and the Purchaser (other than as
expressly set forth in the LFSA or as consented to by the Facility Agent),
providing for the allocation or sharing of obligations to make payments or
otherwise in respect of any Taxes, fees, assessments or other governmental
charges.

 

SECTION 4.2 Reaffirmation of Representations and Warranties by the Seller;
Notice of Breach.  On the Effective Date and on each Conveyance Date, the
Seller, by accepting the proceeds of the related Conveyance, shall be deemed to
have certified that all representations and warranties described in Section 4.1
are true and correct on and as of such day as though made on and as of such day
(or if specifically referring to an earlier date, as of such earlier date).  The
representations and warranties set forth in Section 4.1 shall survive (i) the
Conveyance of the Transferred Assets to the Purchaser, (ii) the termination of
the rights and obligations of the Purchaser and the Seller under this Agreement
and (iii) the termination of the rights and obligations of the Purchaser under
the LFSA.  Upon discovery by a Responsible Officer of the Purchaser or the
Seller of a breach of any of the foregoing representations and warranties in any
material respect, the party discovering such breach shall give prompt written
notice to the other and to the Facility Agent.

 

ARTICLE V

 

COVENANTS OF THE SELLER

 

SECTION 5.1 Covenants of the Seller.  The Seller hereby covenants and agrees
with the Purchaser that, from the date hereof, and until all amounts owed by the
Seller pursuant to this Agreement have been paid in full (other than as
expressly survive the termination of this Agreement), unless the Purchaser
otherwise consents in writing:

 

(a)                                 Deposit of Collections.  The Seller shall
transfer, or cause to be transferred, all Collections (if any) it receives in
respect of the Loan Assets (other than Excluded Amounts) to the Interest
Collection Account or the Principal Collection Account by the close of business
on the second Business Day following the date such Collections are received by
the Seller.

 

(b)                                 Books and Records.  The Seller shall
maintain proper books of record and account of the transactions contemplated
hereby, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions contemplated
hereunder.

 

(c)                                  Accounting of Purchases.  Other than for
consolidated accounting purposes, the Seller will not account for or treat the
transactions contemplated hereby in any manner other than as a sale or
contribution of the Transferred Assets by the Seller to the Purchaser; provided
that solely for federal income tax reporting purposes, the Purchaser is treated
as a “disregarded entity” and, therefore, the Conveyance of Transferred Assets
by the Seller to the Purchaser hereunder will not be recognized.

 

(d)                                 Liens.  The Seller shall not create, incur,
assume or permit to exist any Lien on or with respect to any of its rights under
any of the Transaction Documents or on or with respect to any of its rights in
the Transferred Assets (other than the liens in favor of the Purchaser and the

 

15

--------------------------------------------------------------------------------



 

Secured Parties pursuant to the Transaction Documents, Permitted Liens and any
lien that will be released prior to or contemporaneously with the applicable
Conveyance).  For the avoidance of doubt, this Section 5.1(d) shall not apply to
any property retained by the Seller and not Conveyed or purported to be Conveyed
hereunder.

 

(e)                                  Change of Name.  Etc.  The Seller shall not
change its name, or name under which it does business, in any manner that would
make any financing statement or continuation statement filed by the Seller or
Purchaser pursuant hereto (or by the Facility Agent on behalf of the Seller or
Purchaser) seriously misleading or change its jurisdiction of organization,
unless the Seller shall have given the Purchaser at least 30 days prior written
notice thereof, and shall promptly file appropriate amendments to all previously
filed financing statements and continuation statements and, in the case of a
change in jurisdiction, new financing statements.

 

(f)                                   Sale Characterization.  The Seller shall
not make statements or disclosures, or treat the transactions contemplated by
this Agreement (other than for consolidated accounting purposes) in any manner
other than as a true sale, contribution or absolute assignment of the title to
and sole record and beneficial ownership interest of the Transferred Assets
Conveyed or purported to be Conveyed hereunder; provided that the Seller may
consolidate the Purchaser and/or its properties and other assets for accounting
purposes in accordance with GAAP if any consolidated financial statements of the
Seller contain footnotes that the Transferred Assets have been sold or
contributed to the Purchaser.

 

(g)                                  Expenses.  The Seller shall pay its
operating expenses and liabilities from its own assets.

 

(h)                                 Commingling.  The Seller shall not, and
shall not permit any of its Affiliates to, deposit or permit the deposit of any
funds that do not constitute Collections of any Loan Asset into the Interest
Collection Account or the Principal Collection Account.

 

(i)                                     Separate Identity.  The Seller
acknowledges that the Facility Agent, the Lenders and the other Secured Parties
are entering into the transactions contemplated by this Agreement and the LFSA
in reliance upon the Purchaser’s identity as a legal entity that is separate
from the Seller and each other Affiliate of the Seller. Accordingly, from and
after the date of execution and delivery of this Agreement, the Seller will take
all reasonable steps to maintain the Purchaser’s identity as a legal entity that
is separate from the Seller and each other Affiliate of the Seller and to make
it manifest to third parties that the Purchaser is an entity with assets and
liabilities distinct from those of the Seller and each other Affiliate thereof
and not just a division of the Seller or any such other Affiliate.  The Seller
shall not take any action that would cause a violation of Section 10.5 of the
LFSA by the Purchaser.

 

(j)                                    Delivery of Documents.  With respect to
each Loan Asset Conveyed to the Purchaser hereunder, the Seller shall deliver to
or at the direction of the Purchaser all documents that the Purchaser, as
borrower, is required to deliver with respect to such Loan Asset pursuant to
Section 6.2(d) of the LFSA, as applicable, not later than the date on which the
Purchaser is obligated to deliver such documents pursuant to such sections.

 

16

--------------------------------------------------------------------------------



 

(k)                                 Compliance with Agreements and Applicable
Laws. The Seller shall perform each of its obligations under this Agreement and
the other Transaction Documents and comply with all Applicable Laws, including
those applicable to the Loan Assets and all proceeds thereof, except to the
extent that the failure to so comply would not reasonably be expected to have a
Material Adverse Effect.

 

(l)                                     Maintenance of Existence and Conduct of
Business.  The Seller shall do or cause to be done all things necessary to
(A) preserve and keep in full force and effect its existence as a corporation
and its rights and franchises in the jurisdiction of its formation and
(B) qualify and remain qualified as a foreign corporation in good standing and
preserve its rights and franchises in each jurisdiction in which the failure to
so qualify and remain qualified and preserve its rights and franchises would
reasonably be expected to have a Material Adverse Effect.

 

(m)                             Compliance with Sanctions.  The Seller shall not
directly or indirectly use the proceeds of the Advances, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture, partner
or other Person or entity, to fund or facilitate (i) any activities of or
business with any Sanctions Target, (ii) any activities of or business in any
Sanctioned Country or (iii) in any other manner that, in each case, would result
in a violation by any Person of Sanctions.

 

(n)                                 Compliance with Anti-Money Laundering. The
Seller shall comply in all material respects with all applicable Anti-Money
Laundering Laws.

 

(o)                                 Proceedings.  The Seller shall furnish to
the Facility Agent, promptly and in any event within three (3) Business Days
after any Responsible Officer of the Seller receives notice or obtains actual
knowledge thereof, notice of any settlement of, material judgment (including a
material judgment with respect to the liability phase of a bifurcated trial) in
or commencement of any material labor controversy, material litigation, material
action, material suit or material proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, affecting the Transferred Assets, the Transaction Documents, the
Collateral Agent’s interest in the Transferred Assets or the Seller, in each
case which could reasonably be expected to cause a Material Adverse Effect.

 

(p)                                 Non-Petition.  The Seller covenants and
agrees that, prior to the date that is one year and one day (or, if longer, any
applicable preference period) after the payment in full of all Obligations
(other than contingent reimbursement and indemnification obligations which are
unknown, unmatured and for which no claim has been made), no party hereto shall
institute against, or join any other Person in instituting against, the
Purchaser any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceedings under any federal, state or foreign
bankruptcy or similar law.

 

SECTION 5.2 Covenant of the Purchaser.  The Purchaser hereby covenants and
agrees with the Seller that, from the date hereof until the termination of this
Agreement, unless the Seller otherwise consents in writing, the Purchaser shall
comply with Section 9(c) of the Purchaser’s Amended and Restated Limited
Liability Company Agreement dated as of December 14, 2018.

 

17

--------------------------------------------------------------------------------



 

ARTICLE VI

 

CONDITIONS PRECEDENT

 

SECTION 6.1 Conditions Precedent.  The obligations of the Purchaser to pay the
Purchase Price for the Transferred Assets sold on the Effective Date and any
other Conveyance Date shall be subject to the satisfaction of the following
conditions:

 

(a)                                 All representations and warranties of the
Seller contained in this Agreement shall be (I) to the extent already qualified
with respect to “material” matters or “Material Adverse Effect,” shall be true
and correct on and as of such date and (II) to the extent not already qualified
with respect to “material” matters or “Material Adverse Effect”, shall be true
and correct in all material respects on and as of such date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct (in all material respects or
as so qualified, as applicable) as of such earlier date;

 

(b)                                 The Seller shall have performed in all
material respects all other obligations required to be performed by it pursuant
to the provisions of this Agreement, the underlying instruments and the other
Transaction Documents to which it is a party as of such date;

 

(c)                                  The Seller shall have either filed or
caused to be filed the financing statement(s) required to be filed pursuant to
Section 2.1(d); and

 

(d)                                 All organizational and legal proceedings,
and all instruments in connection with the transactions contemplated by this
Agreement and the other Transaction Documents shall be reasonably satisfactory
in form and substance to the Purchaser, and the Purchaser shall have received
from the Seller copies of all documents (including records of corporate
proceedings) relevant to the transactions herein contemplated as the Purchaser
may reasonably have requested.

 

ARTICLE VII

 

MISCELLANEOUS PROVISIONS

 

SECTION 7.1 Amendments, Etc.  This Agreement and the rights and obligations of
the parties hereunder may not be amended, supplemented, waived or otherwise
modified except in an instrument in writing signed by the Purchaser and the
Seller and consented to by the Facility Agent.  Any reconveyance executed in
accordance with the provisions hereof shall not be considered an amendment or
modification to this Agreement.

 

SECTION 7.2 Governing Law:  Submission to Jurisdiction; Waiver of Jury Trial.

 

(a)                                 THIS AGREEMENT AND THE NOTES SHALL BE
GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK.

 

(b)                                 Each party hereto hereby irrevocably submits
to the non-exclusive jurisdiction of any New York State or Federal court sitting
in New York City in any action or

 

18

--------------------------------------------------------------------------------



 

proceeding arising out of or relating to the Transaction Documents, and each
party hereto hereby irrevocably agrees that all claims in respect of such action
or proceeding may be heard and determined in such New York State court or, to
the extent permitted by law, in such Federal court. The parties hereto hereby
irrevocably waive, to the fullest extent they may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding. The
parties hereto agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

 

(c)                                  EACH OF THE PARTIES HERETO HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF THE SELLER OR THE PURCHASER OR ANY OTHER AFFECTED
PERSON.  EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND
SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH
OTHER TRANSACTION DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR ITS ENTERING INTO THIS AGREEMENT AND EACH SUCH OTHER
TRANSACTION DOCUMENT.

 

SECTION 7.3 Notices.  All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
electronic communication) and shall be personally delivered or sent by certified
or registered mail, return receipt requested, by overnight delivery service,
with all charges paid, by electronic mail (“e-mail”) or by hand delivery, to the
intended party at the address of such party set forth below:

 

(a)                                 in the case of the Purchaser, as provided
under the LFSA;

 

(b)                                 in the case of the Seller, as provided under
the LFSA.

 

(in each case, with a copy to the Facility Agent at the address for notice
provided under the LFSA).

 

All such notices and correspondence shall be deemed given (a) if sent by
certified or registered mail, three (3) Business Days after being postmarked,
(b) if sent by overnight delivery service or by hand delivery, when received at
the above stated addresses or when delivery is refused and (c) if sent by
e-mail, when received.

 

SECTION 7.4 Severability of Provisions.  If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall for any reason
whatsoever be held invalid, then such covenants, agreements, provisions, or
terms shall be deemed severable from the remaining covenants, agreements,
provisions, or terms of this Agreement and shall in no way affect the validity
or enforceability of the other provisions of this Agreement.

 

SECTION 7.5 Further Assurances.

 

(a)                                 The Purchaser and the Seller each agree that
at any time and from time to time, at its expense and upon reasonable request of
the Facility Agent or the Collateral Agent, it

 

19

--------------------------------------------------------------------------------



 

shall promptly execute and deliver all further instruments and documents, and
take all reasonable further action, that is necessary or desirable to perfect
and protect the Conveyances and security interests granted or purported to be
granted by this Agreement or to enable the Collateral Agent or any of the
Secured Parties to exercise and enforce its rights and remedies under this
Agreement with respect to any Transferred Assets, including the execution of any
financing statements or continuation statements or equivalent documents relating
to the Transferred Assets for filing under the provisions of the UCC or other
laws of any applicable jurisdiction.

 

(b)                                 The Purchaser and the Seller hereby
severally authorize the Collateral Agent, upon receipt of written direction from
the Facility Agent, to file one or more financing or continuation statements,
and amendments thereto, relating to all or any part of the Transferred Assets.

 

(c)                                  The Seller shall furnish to the Collateral
Agent and the Facility Agent from time to time such statements and schedules
further identifying and describing the Related Security and such other reports
in connection with the Transferred Assets as the Collateral Agent (acting solely
at the Facility Agent’s request) or the Facility Agent may reasonably request,
all in reasonable detail.

 

SECTION 7.6 No Waiver; Cumulative Remedies.  No failure to exercise and no delay
in exercising, on the part of the Purchaser, the Seller or the Facility Agent,
any right, remedy, power or privilege hereunder, shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exhaustive of any
rights, remedies, powers and privilege provided by law.

 

SECTION 7.7 Counterparts.  This Agreement may be executed in two or more
counterparts including telecopy transmission thereof (and by different parties
on separate counterparts), each of which shall be an original, but all of which
together shall constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or e-mail in
portable document format (.pdf) shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 7.8 Transfer of Seller’s Interest.  With respect to each transfer of a
Transferred Asset on any Conveyance Date, (i) the Purchaser shall, as to each
Transferred Asset, be a party to the relevant underlying instruments and have
the rights and obligations of a lender thereunder, and (ii) the Seller shall, to
the extent provided in this Agreement, and the applicable underlying
instruments, relinquish its rights and be released from its obligations, as to
each Transferred Asset.  The obligors or agents on the Transferred Asset were or
will be notified of the transfer of the Transferred Asset to the Purchaser to
the extent required under the applicable underlying instruments.  The Collateral
Custodian will have possession of the related underlying instrument (including
the underlying promissory notes, if any).

 

SECTION 7.9 Binding Effect; Third-Party Beneficiaries and Assignability.  This
Agreement will inure to the benefit of and be binding upon the parties hereto
and their respective successors and permitted assigns.  The Collateral Agent,
for the benefit of the Secured Parties,

 

20

--------------------------------------------------------------------------------



 

and the Facility Agent are each intended by the parties hereto to be an express
third-party beneficiary of this Agreement.  Notwithstanding anything to the
contrary contained herein, this Agreement may not be assigned by the Purchaser
or the Seller without the prior written consent of the Facility Agent.

 

SECTION 7.10 Merger and Integration.  Except as specifically stated otherwise
herein, this Agreement and the other Transaction Documents set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
other Transaction Documents.

 

SECTION 7.11 Headings.  The headings herein are for purposes of reference only
and shall not otherwise affect the meaning or interpretation of any provision
hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

21

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Purchaser and the Seller have caused this Sale and
Contribution Agreement to be duly executed by their respective officers as of
the day and year first above written.

 

 

OWL ROCK CAPITAL CORPORATION,

 

as Seller

 

 

 

 

By:

 

 

 

Name: Alan Kirshenbaum

 

 

Title: Chief Operating Officer and Chief Financial Officer

 

 

 

 

ORCC FINANCING III LLC,

 

as Purchaser

 

 

 

 

By:

 

 

 

Name: Alan Kirshenbaum

 

 

Title: Authorized Signatory

 

[Signature Page to Sale and Contribution Agreement]

 

--------------------------------------------------------------------------------



 

Schedule A

 

SCHEDULE OF LOAN ASSETS

 

[see attached]

 

Sch. A-1

--------------------------------------------------------------------------------



 

Schedule B

 

FORM OF PURCHASE NOTICE

 

[Date]

 

To:                             Deutsche Bank AG, New York Branch, as Facility
Agent

60 Wall Street

New York, New York 10005

Attention: Asset Finance Department

Facsimile No.: 212-797-5160

 

Re:                             Purchase Notice for Conveyance Date of [      
]  (the “Conveyance Date”)

 

Ladies and Gentlemen:

 

This Purchase Notice is delivered to you pursuant to Section 2.1(a) of the Sale
and Contribution Agreement, dated as of December 14, 2018 (together with all
amendments, if any, from time to time made thereto, the “Sale Agreement”),
between ORCC Financing III LLC, as purchaser (the “Purchaser”), and Owl Rock
Capital Corporation, as seller (the “Seller”).  Unless otherwise defined herein
or the context otherwise requires, capitalized terms used herein have the
meanings provided in the Sale Agreement.

 

In accordance with Section 2.1(a) of the Sale Agreement, effective as of the
Conveyance Date, the Seller hereby Conveys to the Purchaser [as a sale for cash
for a Purchase Price of $    ] [and] [as a Contribution in the amount of
$              ] on the above-referenced Conveyance Date pursuant to the terms
and conditions of the Sale Agreement the Loan Assets listed on Schedule A
hereto, together with all proceeds of the foregoing.

 

Please wire the cash portion of the Purchase Price to the Seller pursuant to the
wiring instructions included in Attachment 1 of this letter.

 

The Seller certifies that the conditions described in Section 6.1 of the Sale
Agreement have been satisfied with respect to such Conveyance.

 

The Seller agrees that if prior to the Conveyance Date any matter certified to
herein by it will not be true and correct at such time as if then made, it will
promptly so notify the Purchaser and the Facility Agent.  Except to the extent,
if any, that prior to the Conveyance Date the Purchaser shall receive written
notice to the contrary from the Seller, each matter certified to herein shall be
deemed once again to be certified by the Seller as true and correct at the
Conveyance Date as if then made.

 

Sch. B-1

--------------------------------------------------------------------------------



 

The Seller has caused this Purchase Notice to be executed and delivered, and the
certification and warranties contained herein to be made, by its duly authorized
officer as of the date first written above.

 

 

Very truly yours,

 

 

 

OWL ROCK CAPITAL CORPORATION

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Accepted and Agreed

 

 

 

ORCC FINANCING III LLC

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Sch. B-2

--------------------------------------------------------------------------------



 

Attachment 1

 

Wire Instructions

Bank:

ABA:

Name:

Number:

 

For further credit to account:

 

Sch. B-3

--------------------------------------------------------------------------------



 

Schedule C

 

FORM OF REPURCHASE/SUBSTITUTION NOTICE

 

[Date]

 

To:                             Deutsche Bank AG, New York Branch, as Facility
Agent

60 Wall Street

New York, New York 10005

Attention: Asset Finance Department

Facsimile No.: 212-797-5160

 

Re:                             Repurchase/Substitution Notice for Conveyance
Date of [    ] (the “Conveyance Date”)

 

Ladies and Gentlemen:

 

This Repurchase/Substitution Notice is delivered to you pursuant to
Section 2.2(b) of the Sale and Contribution Agreement, dated as of December 14,
2018 (together with all amendments, if any, from time to time made thereto, the
“Sale Agreement”), between ORCC Financing III LLC, as purchaser (the
“Purchaser”), and Owl Rock Capital Corporation, as seller (the “Seller”). 
Unless otherwise defined herein or the context otherwise requires, capitalized
terms used herein have the meanings provided in the Sale Agreement.

 

[On the above-referenced Conveyance Date, in accordance with Section 2.2 of the
Sale Agreement (and pursuant to the terms and conditions thereof), the Purchaser
hereby  Conveys to the Seller as a Repurchase for cash, the Loan Asset(s) listed
on Schedule A hereto, together with all proceeds of the foregoing, for a
Repurchase Price of $          .]

 

[On the above-referenced Conveyance Date, in accordance with Section 2.2 of the
Sale Agreement (and pursuant to the terms and conditions thereof), the Purchaser
hereby Conveys to the Purchaser as a Substitution, the Loan Asset(s) listed on
Schedule A hereto, together with all proceeds of the foregoing, for a Repurchase
Price of $       to be paid according to the following:

 

1.              [the Substitute Loan Asset(s) listed on Schedule A hereto having
a Substitution Value of $      ;] [and]

 

2.              [$       in immediately available funds] [and]

 

3.              [a Contribution of $      ].]

 

The Seller certifies that the conditions described in Section 6.1 of the Sale
Agreement have been satisfied with respect to such Conveyance.

 

The Seller agrees that if prior to the Conveyance Date any matter certified to
herein by it will not be true and correct at such time as if then made, it will
promptly so notify the Purchaser and the Facility Agent.  Except to the extent,
if any, that prior to the Conveyance Date the Purchaser shall receive written
notice to the contrary from the Seller, each matter certified to

 

Sch. C-1

--------------------------------------------------------------------------------



 

herein shall be deemed once again to be certified by the Seller as true and
correct at the Conveyance Date as if then made.

 

Sch. C-2

--------------------------------------------------------------------------------



 

The Seller has caused this Repurchase/Substitution Notice to be executed and
delivered, and the certification and warranties contained herein to be made, by
its duly authorized officer as of the date first written above.

 

 

Very truly yours,

 

 

 

OWL ROCK CAPITAL CORPORATION

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Accepted and Agreed

 

 

 

ORCC FINANCING III LLC

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Sch. C-3

--------------------------------------------------------------------------------



 

Attachment 1

 

Wire Instructions

Bank:

ABA:

Name:

Number:

 

For further credit to account:

 

Sch. C-4

--------------------------------------------------------------------------------